Citation Nr: 1213078	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for low back disability, claimed as secondary to service-connected right knee disability.

2.  Entitlement to service connection for left knee disability, claimed as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for tinnitus, osteoarthritis of the left knee, and lumbar spondylosis, and also denied a rating in excess of 30 percent for post operative residuals of a right total knee arthroplasty.  In April 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A July 2011 letter informed him that his hearing was scheduled for September 2011.  However, in correspondence received in September 2011, the Veteran cancelled his hearing request.

In January 2012, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and  38 C.F.R. § 20.900(c) (2011).   

In February 2012, the Board denied the claim for service connection for tinnitus and the claim for a rating in excess of 30 percent for post operative residuals of a right knee total arthroplasty.  The remaining claims for service connection for low back disability and for left knee disability were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC returned the matters to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are again being remanded to the RO, via the AMC, in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The primary basis for the Board's February 2012 remand was to provide the Veteran with another VA examination that included adequate consideration of the Veteran's medical history and assertions.  The Board noted that the January 2010 VA examiner based his opinion on the etiology of the Veteran's claimed low back and left knee disabilities on current examination findings that the Veteran did not have a significant gait abnormality; however, the record reflects a history of significant gait abnormality prior to and following the 2006 right knee replacement surgery.  Moreover, the Board emphasized the Veteran's report that his left knee and low back disabilities began prior to his 2006 right knee replacement surgery-at which time the medical evidence reflects that the Veteran had a significant gait abnormality and required a walker to ambulate.  Because the January 2010 examination findings were inadequate, the Board found that further medical opinion was necessary.

However, there is no indication that the Veteran was afforded or even scheduled for the requested VA examination.  In addition, there is no indication in the claims file that the RO readjudicated the Veteran's claims, to include a supplemental SOC (SSOC) issued after the Board's remand reflecting such readjudication.

Under these circumstances, the Board has no alternative but to, again, remand the matters of service connection for low back and left knee disabilities, for action in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file all outstanding, pertinent records.  

The claims file contains VA medical records from the East Orange VA Medical Center (VAMC) dated through March 2011; more recent treatment records dated through November 2011 have also been associated with the Veteran's Virtual VA claims file.  However, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the East Orange VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran since November 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the East Orange VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since November 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all low back and left knee disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability 1) was caused by or 2) is aggravated by service-connected right knee disability, status post right total knee arthroplasty.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record, to particularly include the Veteran's assertions and the medical evidence addressing a gait abnormality.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for low back and left knee disability, each claimed as secondary to service-connected right knee disability, in light of pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


